Citation Nr: 1041198	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-32 491	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypothyroidism and 
constipation, evaluated as 10 percent disabling prior to April 8, 
2009 and as 30 percent disabling from April 8, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for 
fatigue and headaches.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from March 1985 to February 1993.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified in support of these claims during a hearing 
held at the RO in October 2008, before the undersigned Veterans 
Law Judge.

The Board remanded this case to the RO for additional action in 
August 2005 and December 2008.

The claim of entitlement to a TDIU is discussed in the REMAND 
section of this decision, below, and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  Prior to April 8, 2009, the Veteran had fatigability, 
constipation and mental sluggishness as a result of her 
hypothyroidism, but did not gain weight secondary thereto. 

2.  Since April 8, 2009, the Veteran has had fatigability, 
constipation and mental sluggishness as a result of her 
hypothyroidism, but has not gained weight secondary thereto. 

3.  The Veteran's headaches occur three times weekly, but are 
only occasionally prostrating and her fatigue is contemplated in 
the evaluation assigned her hypothyroidism and constipation.

4.  The rating criteria reasonably describe the level of severity 
and symptomatology of the Veteran's hypothyroidism and 
constipation and her headaches. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation for 
hypothyroidism and constipation, prior to April 8, 2009, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.119, Diagnostic Code (DC) 7903 (2009).

2.  The criteria for entitlement to an evaluation in excess of 30 
percent for hypothyroidism and constipation, from April 8, 2009, 
are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.119, 
Diagnostic Code (DC) 7903 (2009).

3.  The criteria for entitlement to an evaluation in excess of 20 
percent for fatigue and headaches are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.88b, 4.124a, 
Diagnostic Codes (DCs) 6354, 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  As well, the Court held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, including competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal 
Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and 
held that the statutory scheme did not require the notification 
noted above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran specific 
and that daily life evidence was not statutorily mandated.  The 
Federal Circuit thus vacated the Court's decision to the extent 
it required notification of alternative DCs and the need to 
submit potential daily life information on the basis that such 
evidence was not needed for proper claims adjudication.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran VCAA notice on her claims by letters 
dated October 2002, March 2006, November 2006 and May 2008.  The 
content of these notice letters reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claims, notified 
her of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, notified 
her of VA's duty to assist and indicated that it was developing 
her claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided she identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  As previously indicated, with regard to some 
of the notice the RO provided, it was timely.  However, the RO 
cured this timing defect in June 2008 and April 2010, when it 
readjudicated the Veteran's claims in supplemental statements of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2009).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to her claims, including service 
and post-service treatment records and employment information.  
The RO also conducted medical inquiry in support of the claims by 
affording the Veteran VA examinations, during which examiners 
discussed the severity of the disabilities at issue in this 
appeal.

II.  Analysis

The Veteran contends that the evaluations assigned hypothyroidism 
and constipation, and fatigue and headaches do not accurately 
reflect the severity of those conditions.  According to written 
statements she submitted during the course of this appeal and her 
hearing testimony, presented in December 2008, both conditions 
have worsened since the late 1980s, when first diagnosed, and 
have necessitated continuous treatment by physicians and the use 
of medication.  Allegedly, as a result of the hypothyroidism, the 
Veteran is losing her hair and has brittle nails, dry skin and 
itchy rashes and is tired, fatigued and constipated.  She asserts 
that, as a result of the fatigue and headaches, the latter of 
which occur three times weekly and last for hours, she has 
sleeping difficulties.

A.  Schedular

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

1.	 Hypothyroidism and Constipation

The RO has rated the Veteran's hypothyroidism and constipation as 
10 percent disabling prior to April 8, 2009 and as 30 percent 
disabling from April 8, 2009, pursuant to DC 7903.  Under DC 
7903, a 10 percent evaluation is assignable for hypothyroidism 
with fatigability, or; continuous medication required for 
control.  A 30 percent evaluation is assignable for 
hypothyroidism with fatigability, constipation and mental 
sluggishness.  A 60 percent evaluation is assignable for 
hypothyroidism with muscular weakness, mental disturbance and 
weight gain.  A 100 percent evaluation is assignable for 
hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, slowing 
of thought, depression), bradycardia (less than 60 beats per 
minute) and sleepiness.  38 C.F.R. § 4.119 (2009).

Prior to April 8, 2009, the Veteran had fatigability, 
constipation and mental sluggishness as a result of her 
hypothyroidism, but did not gain weight secondary thereto.  Since 
April 8, 2009, she has had fatigability, constipation and mental 
sluggishness as a result of her hypothyroidism, but has not 
gained weight secondary thereto. 


a.	Prior to April 8, 2009  

Medical professionals first diagnosed the Veteran as having 
hypothyroidism during service.  Since then, medical professionals 
have noted that the condition requires medication.  Initially 
they noted constipation associated with the hypothyroidism.  
Later they also noted fatigue and mental disturbances associated 
with the hypothyroidism. 

More specifically, during a VA Persian Gulf examination conducted 
in August 1994, an examiner noted that when the medication is not 
controlling the condition effectively, the Veteran has 
constipation associated with her hypothyroidism.  Since then, the 
Veteran has occasionally reported and medical professionals have 
occasionally prescribed medication for constipation. 

During the August 1994 VA Persian Gulf examination, the Veteran 
weighed 125 pounds.  During subsequent outpatient treatment 
visits in the 1990s, she gained some weight (in the 140s).  
During this time period, the Veteran did not report any 
complaints associated with her hypothyroidism.  Rather, she only 
discussed that condition when she visited for the purpose of 
monitoring her thyroid medication.  No medical professional has 
associated the condition with weight gain and the findings 
occurred more than one year prior to the current claim for 
increase.

During a VA digestive condition examination conducted in October 
2002, the Veteran specifically denied weight gain and reported a 
history of constipation.  She weighed 130 pounds at the time.  
Subsequent outpatient treatment visits, indicate that the Veteran 
has not reported, and medical professionals has noted, weight 
gain.

During outpatient treatment visits from 2000 to 2006, the Veteran 
complained of fatigue and depression and medical professionals 
noted that she had lost weight.  In January 2006, she underwent a 
VA examination, during which she reported constipation and 
fatigue.  The examiner noted that the Veteran weighed 111 pounds.

During a VA examination of other medical conditions conducted in 
January 2007, the Veteran weighed 110 pounds.  Thereafter, in 
2008, she sought outpatient treatment for fatigue, mental 
sluggishness and constipation.

In letters dated May 2008 and February 2009, the Veteran's 
private physician confirmed that he was treating the Veteran for 
hypothyroidism, that she was fatigued, constipated and sluggish 
mentally and receiving treatment for depression.  

These symptoms warrant the assignment of a 30 percent evaluation 
for hypothyroidism, prior to April 8, 2009, under DC 7903.  A 
schedular evaluation in excess of 30 percent is not assignable, 
however, because, as previously indicated, during all time 
periods at issue in this appeal, the Veteran has not had any 
weight gain associated with her hypothyroidism.    

b.	Since April 8, 2009  

Since April 8, 2009, the Veteran has undergone a VA examination.  
On that date in April 2009, she reported that she began taking 
replacement therapy in 1986, when a physician discovered she had 
hypothyroidism secondary to a significant weight gain (170 
pounds).  She further indicated that she needed to remain on 
replacement therapy for the rest of her life and had fatigue 
secondary to hypothyroidism.  During the examination, she weighed 
110 pounds.  The examiner noted that, although the Veteran had 
mild anemia, her hypothyroidism was well controlled on 
medication. 

In the absence of evidence of weight gain, a schedular evaluation 
in excess of 30 percent for hypothyroidism is not assignable 
under DC 7903, from April 8, 2009.   

2.	Fatigue and Headaches 

The RO has rated the Veteran's fatigue and headaches as 20 
percent disabling pursuant to DC 6354, which governs ratings of 
chronic fatigue syndrome (CFS).  A 20 percent evaluation is 
assignable when the CFS involves debilitating fatigue and 
cognitive impairments (such as an inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, or 
when signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent evaluation is assignable when 
the CFS involves debilitating fatigue and cognitive impairments, 
or a combination of other signs and symptoms that are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or when signs and symptoms wax 
and wane, resulting in periods of incapacitation of at least four 
but less than six weeks total duration per year.  A 60 percent 
evaluation is assignable when the CFS involves debilitating 
fatigue and cognitive impairments, or a combination of other 
signs and symptoms that are nearly constant and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or signs and symptoms that wax and wane, resulting in 
periods of incapacitation of at least six weeks total duration 
per year.  A 100 percent evaluation is assignable for signs and 
symptoms of CFS that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which may 
occasionally preclude self-care.  38 C.F.R. § 4.88b, DC 6354 
(2009).  The CFS is to be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b, Note (2009).

The Veteran's fatigue is contemplated in the evaluation assigned 
for hypothyroidism and constipation.  Therefore, the Board does 
not agree that DC 6354, which focuses, in part, on the extent to 
which a claimant's fatigue is debilitating, is the appropriate DC 
pursuant to which this disability should be rated.  See 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259 (1994) 
(providing that pyramiding, or the evaluation of the same 
disability or the same manifestation under different diagnoses is 
to be avoided, and that the critical inquiry is whether any of 
the symptomatology is duplicative or overlapping).  

This disability is more appropriately rated under DC 8100, which 
governs migraines.  This DC provides that a 50 percent evaluation 
is assignable for very frequent, completely prostrating and 
prolonged attacks of migraines productive of severe economic 
inadaptability.  A 30 percent evaluation is assignable for 
characteristic prostrating attacks occurring on an average once a 
month over last several months.  38 C.F.R. § 4.124a, DC 8100 
(2009).

The Veteran's headaches are very frequent, occurring three times 
weekly, but are only occasionally (less than once monthly) 
prostrating.  The Veteran has not described more frequent 
prostrating attacks and the clinical and examination records 
contain no such reports.  Efforts to obtain more specific 
information have been thwarted by the Veteran's inability to 
specifically describe her symptoms.

The Veteran has had headaches since active duty.  During the VA 
Persian Gulf examination conducted in August 1994, she described 
them as not interfering with work or activities of daily living.  
Later she described more severe headaches.  In 1996, she asserted 
that they had increased in frequency.  In 1999, she reported 
having headaches almost daily, two "bad ones" weekly; but these 
did not stop her from working as she had no choice but to 
continue doing so.  

After filing a claim for an increased evaluation, the Veteran 
regularly reported headaches during outpatient treatment visits 
and underwent VA neurological examinations.  During treatment 
visits, she indicated that the headaches manifested daily.  On 
one occasion, she indicated that they were unresponsive to 
medication.  On another occasion, she indicated that certain 
medications helped.  She described the headaches as lasting hours 
to a couple of days to sometimes weeks or months.  Occasionally, 
she reported that they interfered with her activities of daily 
living and required rest in a dark place.  During this time 
period, medical professionals noted that the Veteran was a poor 
historian and, indeed, her medical histories often conflicted or 
were vague regarding the severity of her headaches.  

During the VA examinations, including in October 2002, January 
2006 and March 2009, she reported having headaches three to four 
times weekly, but, again, she was vague and nonspecific regarding 
the severity thereof.  (She once reported dizziness and nausea 
following the headaches, but according to other medical evidence 
of record, these symptoms are attributable to other medical 
conditions from which the Veteran suffers.)  

One examiner confirmed chronic, near daily headaches.  Another 
examiner indicated that, given the Veteran's vagueness, he could 
not determine whether the headaches were prostrating in nature.  
The Veteran did not describe them in a manner that would indicate 
they are prostrating once monthly (reported, including after 
prodding, that "sometimes" they required her to lie down) and, 
during VA examinations of other medical conditions, indicated 
that she was still able to do housework, yard work, including 
gardening, and play ball with her daughter.  

There is no doubt that the Veteran regularly experiences 
headaches that, occasionally, are prostrating.  However, there is 
no evidence of record, including any lay statements or testimony, 
indicating that they are prostrating once monthly.  In light of 
this fact, the Board may not assign the headaches a schedular 
evaluation in excess of 20 percent under DC 8100.

B.  Extraschedular 

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

He is authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate and no referral is necessary.  Id.  If the 
criteria do not reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is not 
contemplated by the rating schedule and the assigned schedular 
evaluation is inadequate.  The RO or Board must then determine 
whether the exceptional disability picture involves other related 
factors such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, the record raises the question of whether the 
Veteran is entitled to an increased evaluation for the fatigue 
associated with her hypothyroidism and constipation, but not her 
headaches, on an extraschedular basis.  However, a referral is 
unnecessary and the Board need not determine whether the 
Veteran's hypothyroidism and constipation disability picture 
involves other related factors such as those outlined in 38 
C.F.R. 3.321(b)(1).  The schedular criteria reasonably describe 
the level of severity of that disability by contemplating all 
symptomatology associated therewith.     



C.  Conclusion 

The criteria for entitlement to an increased evaluation for 
hypothyroidism and constipation, prior to April 8, 2009, are met.  
The Board also concludes that the criteria for an evaluation in 
excess of 30 percent for hypothyroidism and constipation, from 
April 8, 2009, and an evaluation in excess of 20 percent for 
fatigue and headaches are not met.  In reaching this decision, 
the Board considered the complete history of the disabilities at 
issue as well as the current clinical manifestations and the 
effect each disability has on the Veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2009).  The Board also considered the 
benefit-of-the-doubt rule, but because the preponderance of the 
evidence is against the latter two claims, the rule was not for 
application in those cases.


ORDER

A 30 percent evaluation for hypothyroidism and constipation, 
prior to April 8, 2009, is granted.  

An evaluation in excess of 30 percent for hypothyroidism and 
constipation, from April 8, 2009, is denied.  

An evaluation in excess of 20 percent for fatigue and headaches 
is denied.


REMAND

A claim for a TDIU may be considered a component of a claim for a 
higher initial or increased evaluation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  A claimant raises such a claim by: (1) 
submitting evidence of a medical disability; (2) requesting the 
highest evaluation possible; and (3) submitting evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which defines an 
informal claim and indicates that it must "identify the benefit 
sought", and mandates consideration of whether a TDIU is 
assignable.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

A TDIU may be granted when a Veteran's service-connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2009).

In this case, the Veteran raises a TDIU claim by asserting that 
she cannot work due to her incapacitating fatigue and the 
medications she takes to control her service-connected 
disabilities.  Outpatient treatment records include reports that 
the Veteran no longer works secondary to such disabilities.  To 
date, however, VA has not obtained an opinion addressing the 
effect of the Veteran's service-connected disabilities on her 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(holding that, in the case of a claim for TDIU, the duty to 
assist requires that VA afford a claimant an examination, during 
which an examiner offers an opinion addressing the effect of his 
service-connected disabilities on his ability to work).   

In a written brief presented to the Board and dated in June 2010, 
the Veteran's representative raised a claim of entitlement to 
service connection for depression.  This issue is inextricably 
intertwined with the claim for TDIU, and the claims must be 
adjudicated together.

This case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim for 
service connection for depression.  This 
issue should only be certified to the Board 
if the Veteran perfects an appeal by filing 
a notice of disagreement and timely 
substantive appeal after a statement of the 
case.

2.  Then arrange for the Veteran to undergo 
a VA examination in support of her claim 
for a TDIU.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in a written report that the 
examiner conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed: 

a) opine whether the Veteran's 
service-connected disabilities 
together, including, in part, 
hypothyroidism, constipation, 
fatigue and headaches, or the 
medications taken therefor, at 
least as likely as not (50 
percent probability or more) 
prevent the Veteran from 
obtaining or retaining gainful 
employment for which he would 
otherwise be qualified;

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

c) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

2.  If it is determined that the Veteran 
does not meet the percentage requirements 
for TDIU, refer the claim to VA's Director 
of Compensation and Pension for 
adjudication in accordance with 38 C.F.R. 
§ 4.16(b) (2009).

3.  If TDIU is not granted, issue a 
supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


